DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/6/2022 has been filed. Applicant’s amendments have overcome the claim objections and the 112 rejection set forth in the non-final office action mailed 11/9/2021. Claims 1-20 and 22-27 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-11, 13, 17, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2014/0276278) in view of Huang (US PGPub 2014/0323921), further in view of Lurie et al. (US 6,463,327).
Regarding claim 1, Smith teaches a system for reducing a severity of a brain injury to be incurred by an individual (see abstract and Fig. 1) comprising:
 a wearable actuation device (see Fig. 1), configured to be worn on a body of the individual (see Fig. 1 showing user wearing device), the wearable actuation device comprising: 
one or more stimulators on or within the actuation device (Fig. 4, bladders 40; see paragraphs 136-137); 
a sensing device in communication with the wearable actuation device (see paragraph 125, environmental sensors can be incorporated into the device) configured to detect an event in an environment surrounding the individual (see paragraph 125, environmental sensors may be used to detect things like temperature and acceleration/deceleration of the user);
 and a controller (see paragraphs 125-127) configured to: 
receive output from the sensing device (see paragraphs 126-129, a controller is used that receives sensor data). 
Smith does not teach wherein the controller is configured to determine, based on the output from the sensing device, that the event in the environment surrounding the individual will likely cause the brain injury, generate an instruction to the wearable actuation device to activate the one or more stimulators and send the instruction to the wearable actuation device.
However, Huang teaches an analogous brain injury prevention device (see abstract) wherein a controller (Fig. 2, 18) is configured to receive output from a sensing device (see paragraphs 29 and 46 , acceleration forces of the user’s head are and sent to processing element 18)  determine, based on the output from a sensing device, that the event in the environment surrounding the individual will likely cause the brain injury (see paragraph 46, the sensor measurements are compared to a preset magnitude to determine if the level is one at which injury is likely to occur) , generate an instruction to the wearable actuation device to activate one or more stimulators and send the instruction to the wearable actuation device (see paragraph 46, if the processor determines injury is likely to occur, a signal is sent to lock the linking elements 16).
Smith teaches that the stimulators may be inflated by a microfluidic pump that can be remotely controlled (see paragraph 137). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Smith to receive sensor data and use that data to activate the one or more stimulators, as taught by Huang, for the purpose of only inflating the stimulators when needed, allowing the user to freely move their head when wearing the device, making it more comfortable to use (see paragraph 34 of Huang, the un-actuated state allows the user to have a wide range of motion and freedom of head movement).
Smith further does not teach wherein the one or more stimulators on or within the actuation device is configured to cause an increase in intraabdominal pressure.
However, Lurie teaches an analogous device that increases the blood volume in the brain (see col. 11, lines 26-27, blood flow to the brain is increased) comprising one or more stimulators on or within the actuation device (see fig. 34, electrodes 590 and 592 located in neck collar 590; see col. 30, lines 38-44) is configured to cause an increase in intraabdominal pressure (see col. 1, lines 4-9 and col. 11, lines 17-26; see col. 30, lines 41-44, electrodes are placed at the neck to stimulate the phrenic nerve at the neck region, stimulation of the phrenic nerve causes the respiratory muscles to contract, including the diaphragm, increasing the intraabdominal pressure).
Smith teaches that the device works to prevent brain injury by increasing the blood volume within the intracranial compartment and acknowledges there are other methods of increasing this volume (see paragraph 14) and further teaches that the collar may comprise an electrical circuit to provide transcutaneous electrical nerve stimulation to the neck of the user (see paragraph 116). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the stimulators of Smith to be electrodes that stimulate the phrenic nerve in the neck of the user to increase the blood volume in the brain by increasing intraabdominal pressure, as taught by Lurie, for the purpose of using a different method of increasing blood volume within the intracranial compartment using electrodes in addition to the physical stimulators for the benefit of redundancy in case one of the elements doesn’t activate and for the added benefit of increasing cardiopulmonary circulation during CPR in case of cardiac arrest which can occur if a person experiences significant trauma (see Lurie col. 1, lines  29-33 and col. 2, lines 49-52).
Regarding claim 2, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein the sensing device is external to the body of the individual.
However, Huang teaches an analogous brain injury prevention device (see abstract) wherein the sensing device is external to the body of the individual (see Huang Fig. 11, sensor 332 is external to the user).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensing device of Smith to be external to the body of the individual, for the purpose of using the device in tactical settings and protecting multiple people with one sensing device (see paragraph 76 of Huang).
Regarding claim 3, Smith, as modified, further teaches wherein the sensing device is configured to move when the individual moves (see Huang Fig. 11 and paragraph 76, the user is riding in the car, so the sensing device moves with the user).
Regarding claim 4, Smith, as modified, further teaches wherein the sensing device is stationary (see Huang Fig. 11 and paragraph 72, the sensor 332 is stationary and fixed on the car).
Regarding claim 6, Smith, as modified, further teaches wherein the one or more stimulators are configured to further cause glottis closure (see Lurie col. 5, lines 28-42, the electrodes are used to stimulate a cough in the user, causing glottis closure).
Regarding claim 7, Smith, as modified, further teaches wherein a stimulator comprises one or more electrodes, the electrodes distributed over an area having a size beyond a threshold (see Lurie col. 3, lines 13-20, the electrodes are distributed to cover specific muscle regions, being distributed beyond a threshold of the size of the muscle area).
Regarding claim 8, Smith, as modified, further teaches wherein the electrodes include at least one of the following one or more transcutaneous electrodes (see Lurie col. 3, lines 22-24).
Regarding claim 10, Smith, as modified, further teaches wherein the wearable actuation device further comprises a power source configured to provide power to the electrodes (see Lurie col. 4, lines 39-45).
Regarding claim 11, Huang, as modified, further teaches wherein the wearable actuation device is mounted to at least one of the following, a belt to be worn by the individual (see Lurie Fig. 7).
Regarding claim 13, Smith, as modified by Huang, further teaches wherein a controller is configured to determine that the event in the environment surrounding the individual will likely cause the brain injury by determining that the event will likely cause at least one of the following: a change in acceleration of the individual's head and an impact to the user’s head (see Smith paragraph  125; see Huang paragraph 46, Smith and Huang teach measuring the acceleration forces of the user, Huang specifically teaches measuring acceleration forces of the user’s head and those sensor measurements are compared to a preset magnitude to determine if the level is one at which injury is likely to occur).
Regarding claim 17, Smith, as modified, further teaches wherein the instruction to the wearable actuation device to activate the electrical stimulation comprises an amplitude, a frequency, and a duration of the electrical stimulation (see Lurie col. 18, lines 10-32, Lurie teaches modifying these parameters of the electrode, in modifying Smith, the control system would send signals to instruct the device on these parameters).
Regarding claim 18, Smith, as modified by teaches a method comprising receiving information about an event in an environment surrounding an individual (see Fig. 11, sensor 332, see paragraph 125, environmental sensors may be used to detect things like temperature and acceleration/deceleration of the user which is information about the environment surrounding the user); a wearable actuation device, the wearable actuation device comprising one or more electrodes to induce electrical stimulation (see paragraph 16 and Fig. 2; the device is used for stimulation, Smith teaches transcutaneous electrical nerve stimulation may be used).
Smith does not teach determining, based on the received information, whether the event will likely cause brain injury of the individual; in response to a determination that the detected event will likely cause a brain injury, determining one or more parameters for stimulation, and sending the one or more parameters to a wearable actuation device.
However, Huang teaches an analogous method for preventing brain injury (see abstract) wherein the method comprises receiving information about an event in an environment surrounding an individual device (see paragraphs 29 and 46 , acceleration forces of the user’s head are and sent to processing element 18) determining, based on the received information, whether the event will likely cause brain injury of the individual (see paragraph 46, the sensor measurements are compared to a preset magnitude to determine if the level is one at which injury is likely to occur); in response to a determination that the detected event will likely cause a brain injury, determining one or more parameters for stimulation, and sending the one or more parameters to a wearable actuation device (see paragraph 46, if the processor determines injury is likely to occur, a signal is sent to lock the linking elements 16).
Smith teaches that the stimulators may be remotely controlled (see paragraph 137). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Smith to receive sensor data and use that data to activate the one or more stimulators, as taught by Huang, for the purpose of only inflating the stimulators when needed, allowing the user to freely move their head when wearing the device, making it more comfortable to use (see paragraph 34 of Huang, the un-actuated state allows the user to have a wide range of motion and freedom of head movement).
Smith further does not teach parameters for a cycle of electrical stimulation, the cycle of electrical stimulation configured to cause an increase in at least one of intraabdominal pressure or intrathoracic pressure within the individual, the wearable actuation device comprising one or more electrodes to induce the cycle of electrical stimulation to cause the increase in intraabdominal pressure within the individual.
However, Lurie teaches an analogous device that increases the blood volume in the brain (see col. 11, lines 26-27, blood flow to the brain is increased) comprising one or more stimulators (Fig. 3, 22; see col. 13, lines 22-27) that perform a cycle of electrical stimulation (see col. 6, lines 10-32, the electrodes are activated in a cycle i.e. intervals of .25 seconds or 5-30 times per minute), the cycle of electrical stimulation configured to cause an increase in at least one of intraabdominal pressure or intrathoracic pressure within the individual see col. 1, lines 4-9 and col. 11, lines 17-26; see col. 30, lines 41-44, electrodes are placed at the neck to stimulate the phrenic nerve at the neck region, stimulation of the phrenic nerve causes the respiratory muscles to contract, including the diaphragm, increasing the intraabdominal pressure), the electrodes on or within a wearable actuation device (see fig. 34, electrodes 590 and 592 located in neck collar 590; see col. 30, lines 38-44) to induce the cycle of electrical stimulation to cause the increase in intraabdominal pressure within the individual (see col. 1, lines 4-9 and col. 11, lines 17-26; see col. 30, lines 41-44, stimulation of the phrenic nerve causes the respiratory muscles to contract, including the diaphragm, increasing the intraabdominal pressure).
Smith teaches that the device works to prevent brain injury by increasing the blood volume within the intracranial compartment and acknowledges there are other methods of increasing this volume (see paragraph 14) and further teaches that the collar may comprise an electrical circuit to provide transcutaneous electrical nerve stimulation to the neck of the user (see paragraph 116). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the stimulators of Smith to be electrodes that stimulate the phrenic nerve in the neck of the user to increase the blood volume in the brain by increasing intraabdominal pressure, as taught by Lurie, for the purpose of using a different method of increasing blood volume within the intracranial compartment using electrodes in addition to the physical stimulators for the benefit of redundancy in case one of the elements doesn’t activate and for the added benefit of increasing cardiopulmonary circulation during CPR in case of cardiac arrest which can occur if a person experiences significant trauma (see Lurie col. 1, lines  29-33 and col. 2, lines 49-52).
Regarding claim 22, Smith, as modified by Lurie, further teaches wherein the actuation device is further configured to cause an increase in intrathoracic pressure (see col. 11, lines 20-24, the pressure in the thoracic cavity is increased in n the compression phase).
Regarding claim 27, Smith teaches a non-transitory computer readable storage medium comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to (see paragraphs 136-137, the actuators receive signals to control the actuation via received commands): receive information about an event in an environment surrounding an individual (see paragraph 125, environmental sensors can be incorporated into the device); and a wearable actuation device (see Fig. 2) 
Smith does not teach wherein the instructions cause the one or more processors to determine, based on the received information, whether the event will likely cause brain injury of the individual; in response to a determination that the detected event will likely cause a brain injury, determine one or more parameters for a wearable actuation device; and send the one or more parameters to the wearable actuation device 
However, Huang teaches an analogous brain injury prevention device (see abstract) wherein a controller (Fig. 2, 18) is configured to receive output from a sensing device (see paragraphs 29 and 46 , acceleration forces of the user’s head are and sent to processing element 18)  determine, based on the output from a sensing device, that the event in the environment surrounding the individual will likely cause the brain injury (see paragraph 46, the sensor measurements are compared to a preset magnitude to determine if the level is one at which injury is likely to occur) , in response to a determination that the detected event will likely cause a brain injury, determine one or more parameters for a wearable actuation device; and send the one or more parameters to the wearable actuation device (see paragraph 46, if the processor determines injury is likely to occur, a signal is sent to lock the linking elements 16, changing a parameter of the actuation device).
Smith teaches that the stimulators may be inflated by a microfluidic pump that can be remotely controlled (see paragraph 137). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Smith to receive sensor data and use that data to activate the one or more stimulators, as taught by Huang, for the purpose of only inflating the stimulators when needed, allowing the user to freely move their head when wearing the device, making it more comfortable to use (see paragraph 34 of Huang, the un-actuated state allows the user to have a wide range of motion and freedom of head movement).
Smith further does not teach wherein the one or more stimulators on or within the actuation device is configured to cause an increase in intraabdominal pressure.
However, Lurie teaches an analogous device that increases the blood volume in the brain (see col. 11, lines 26-27, blood flow to the brain is increased) comprising one or more stimulators on or within the actuation device ((see fig. 34, electrodes 590 and 592 located in neck collar 590; see col. 30, lines 38-44) configured to cause an increase in intraabdominal pressure (see col. 1, lines 4-9 and col. 11, lines 17-26; see col. 30, lines 41-44, electrodes are placed at the neck to stimulate the phrenic nerve at the neck region, stimulation of the phrenic nerve causes the respiratory muscles to contract, including the diaphragm, increasing the intraabdominal pressure).
Smith teaches that the device works to prevent brain injury by increasing the blood volume within the intracranial compartment and acknowledges there are other methods of increasing this volume (see paragraph 14) and further teaches that the collar may comprise an electrical circuit to provide transcutaneous electrical nerve stimulation to the neck of the user (see paragraph 116). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the stimulators of Smith to be electrodes that stimulate the phrenic nerve in the neck of the user to increase the blood volume in the brain by increasing intraabdominal pressure, as taught by Lurie, for the purpose of using a different method of increasing blood volume within the intracranial compartment using electrodes in addition to the physical stimulators for the benefit of redundancy in case one of the elements doesn’t activate and for the added benefit of increasing cardiopulmonary circulation during CPR in case of cardiac arrest which can occur if a person experiences significant trauma (see Lurie col. 1, lines  29-33 and col. 2, lines 49-52).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2014/0276278) in view of Huang (US PGPub 2014/0323921), further in view of Lurie et al. (US 6,463,327) as applied to claim 1, and further in view of Ross (US 3735398).
Regarding claim 5, Smith, as modified, teaches all previous elements of the claim as stated above. Huang does not teach wherein the sensing device comprises one or more electromagnetic radiation sensors configured to capture data of the environment surrounding the individual.
However, Ross teaches an analogous vehicle crash detection device (see abstract) wherein the sensing device (see Fig. 1) comprises one or more electromagnetic radiation sensors configured to capture data of the environment surrounding the individual (see col. 2, lines 23-44).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor of Smith to include an electromagnetic sensor, as taught by Ross, for the purpose of using a sensor to detect possible collisions with other vehicles that doesn’t interfere with radio communication systems (see col. 2, lines 33-44 of Ross).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2014/0276278) in view of Huang (US PGPub 2014/0323921), further in view of Lurie et al. (US 6,463,327) as applied to claim 1 above, and further in view of Dunlay (US PGPub 2007/0293926)
Regarding claim 9, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein at least some of the electrodes are arranged in a flex circuit 
However, Dunlay teaches an analogous system where electrodes are placed on the body (see abstract and Fig. 7) wherein at least some of the electrodes are arranged in a flex circuit (see paragraphs 43 and 44, the electrodes are connected to flexible lead wires as well as being arranged on a thin, flexible conductive film).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified stimulators of Smith to be in a flex circuit, as taught by Dunlay, for the purpose of using a known configuration for electrodes.
Regarding claim 12, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein the controller and the wearable actuation are arranged on a flexible circuit, the flexible circuit mounted to a wearable housing that is configured to be worn on the body of the user.
However, Dunlay teaches an analogous system where electrodes are placed on the body (see abstract and Fig. 7) wherein the controller and the wearable actuation are arranged on a flexible circuit (See Lurie col. 4, lines 25-32 and 40-44, control circuitry is used to control electrodes, it is well-known to use a flexible circuit board in these devices; see Dunlay paragraphs 43 and 44, the electrodes are connected to flexible lead wires as well as being arranged on a thin, flexible conductive film), the flexible circuit mounted to a wearable housing that is configured to be worn on the body of the user (see Smith Fig. 3 and Lurie Fig. 7, Smith and Lurie teache a wearable devices, in modifying Smith with Dunlay, in the manner, the resulting device would be a wearable piece of clothing worn by the individual wherein the electrodes contact the user through mounting the device)
Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2014/0276278) in view of Huang (US PGPub 2014/0323921), further in view of Lurie et al. (US 6,463,327) as applied to claims 1 and 18 above, and further in view of Lee et al. (US PGPub 2005/0283205).
Regarding claim 14, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein the controller is further configured to: receive information indicating a condition of muscle of the individual; determine a degree of muscle fatigue based on the received information; generate a second instruction based on the determined degree of muscle fatigue; and send the second instruction to the wearable actuation device. 
However, Lee teaches an analogous electrical stimulation device (see abstract) wherein the controller is configured to receive information indicating a condition of muscle of the individual (see Fig. 1, detector 100 detects an emg signal to monitor fatigue; see paragraph 53); determine a degree of muscle fatigue based on the received information (Fig. 1, 120; see paragraph 55); generate a second instruction based on the determined degree of muscle fatigue; and send the second instruction to the wearable actuation device (Fig. 1, 140; see paragraphs 57-60). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Smith of an electrical stimulation mechanism to have a muscle fatigue detector in order to set the stimulation signals to be comfortable for the user.
Regarding claim 15, Smith, as modified, further teaches wherein the information indicating the condition of the abdominal muscle is received from a sensor configured to detect muscle fatigue (see Fig. 2 of Lee, the sensor detects the fatigue of the abdominal muscles).
Regarding claim 19, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein determining one or more parameters for a cycle of electrical stimulation comprises: receiving information indicating a condition of one or more muscles of the individual; determining a degree of muscle fatigue; and determining the one or more parameters based on the determined degree of muscle fatigue.
However, Lee teaches an analogous electrical stimulation device (see abstract) wherein the controller is configured to receive information indicating a condition of muscle of the individual (see Fig. 1, detector 100 detects an emg signal to monitor fatigue; see paragraph 53); determine a degree of muscle fatigue based on the received information (Fig. 1, 120; see paragraph 55); generate a second instruction based on the determined degree of muscle fatigue; and send the second instruction to the wearable actuation device (Fig. 1, 140; see paragraphs 57-60). 
Dunlay teaches that the device is intended to be comfortable for the user (see paragraph 38). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Huang of an electrical stimulation mechanism to have a muscle fatigue detector in order to set the stimulation signals to be comfortable for the user.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2014/0276278) in view of Huang (US PGPub 2014/0323921), further in view of Lurie et al. (US 6,463,327), as applied to claims 1 and 18 above, and further in view of Rosenbluth et al. (US PGPub 2015/0321000).
Regarding claim 16, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein the controller is further configured to: receive information indicating effectiveness of the electrical stimulation; generate an additional instruction to the wearable actuation device based on the received information; and 4send the additional instruction to the wearable actuation device to activate another electrical stimulation.
However, Rosenbluth teaches an analogous electrical stimulation device (see abstract) wherein the controller is further configured to: receive information indicating effectiveness of the electrical stimulation (see paragraph 205 and Fig. 22, controller 2222 receives information of if the detected tremor characteristics of the user match desired characteristics, indicating effectiveness of the stimulation); generate an additional instruction to the wearable actuation device based on the received information (see Fig. 22, stimulation set at 2224); and 4send the additional instruction to the wearable actuation device to activate another electrical stimulation (see paragraph 205 and Fig. 22, new parameters are set and initialized in the next cycle at step 2200).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Smith of an electrical stimulation mechanism to have a feedback loop of the electrical stimulation cycles, as taught by Rosenbluth, for the purpose of having a concrete measurement of the desired response in order to optimize the stimulation provided to achieve said response as well as comfort (see paragraph 204 of Rosenbluth).
Regarding claim 20, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein determining one or more parameters for a cycle of electrical stimulation comprises: receiving feedback information associated with a previous cycle of electrical stimulation; and determining the one or more parameters based on the feedback information
However, Rosenbluth teaches an analogous electrical stimulation device (see abstract) wherein the controller receives feedback information associated with a previous cycle of electrical stimulation (see paragraph 205 and Fig. 22, controller 2222 receives information of if the detected tremor characteristics of the user match desired characteristics, indicating effectiveness of the stimulation); and determines the one or more parameters based on the feedback information (see Fig. 22, stimulation set at 2224; see paragraph 205 and Fig. 22, new parameters are set and initialized in the next cycle at step 2200).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Smith of an electrical stimulation mechanism to have a feedback loop of the electrical stimulation cycles, as taught by Rosenbluth, for the purpose of having a concrete measurement of the desired response in order to optimize the stimulation provided to achieve said response as well as comfort (see paragraph 204 of Rosenbluth).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2014/0276278) in view of Huang (US PGPub 2014/0323921), further in view of Lurie et al. (US 6,463,327), as applied to claim 1 above, and further in view of Schock (US 5,490,820).
Regarding claim 23, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein the one or more stimulators include an expandable cavity and wherein executing the instruction causes the expandable cavity to expand. 
However, Schock teaches an analogous method of applying intraabdominal pressure (see abstract and Fig. 4, the device applies chest and abdominal compression) wherein the pressure is applied with a stimulator that includes an expandable cavity and wherein executing the instruction causes the expandable cavity to expand (see Fig. 4 and col. 8, lines 40-47, a bladder 29 is placed over the abdomen for compression; the bladders also have electrodes 100, 101; see Fig. 2). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified stimulators of Smith to include an expandable cavity, as taught by Schock, for the purpose of enhancing the hemodynamic benefits of the device (see Schock col. 8, lines 40-44).
Regarding claim 24, Smith, as further modified, further teaches wherein the instruction comprises one or more of a mechanical, chemical, or electrical input to cause the expandable cavity to expand (see Fig. 3 of Schock; see col. 8, lines 3-15, an electrical signal from controller 19 is sent to inflate the bladders; in modifying Smith, the electrical input would be the instruction to activate the actuators).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2014/0276278) in view of Huang (US PGPub 2014/0323921), further in view of Lurie et al. (US 6,463,327), further in view of Schock (US 5,490,820) as applied to claim 23 above, and further in view of Mogi (US PGPub 2012/0116291).
Regarding claim 23, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein the wearable actuation device further comprises: a cartridge storing one or more of a gas, liquid, or gel; and 6one or more actuating components configured to mix the one or more of the gas, liquid, or gel stored in the cartridge, wherein mixing the one or more of the gas, liquid, or gel causes the expandable cavity to expand.
However, Mogi teaches an analogous method of applying abdominal pressure through inflation (see abstract and Fig. 9C) wherein the wearable actuation device (Fig. 4) further comprises: a cartridge storing one or more of a gas, liquid, or gel; and 6one or more actuating components configured to mix the one or more of the gas, liquid, or gel stored in the cartridge (see paragraph 230, liquid citric acid and actuating component baking soda stored within the envelope body), wherein mixing the one or more of the gas, liquid, or gel causes the expandable cavity to expand (see paragraph 230, the reaction generates carbon dioxide, expanding the body).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified stimulators of Smith to use a chemical reaction for inflation, as taught by Mogi, for the purpose of using a known alternative method of inflating a body.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2014/0276278) in view of Huang (US PGPub 2014/0323921), further in view of Lurie et al. (US 6,463,327), as applied to claim 1 above, and further in view of Tillotson et al. (US PGPub 20130239835)
Regarding claim 26, Smith, as modified, teaches all previous elements of the claim as stated above. Smith does not teach wherein the event includes a blast, and wherein the sensing device includes an image sensor capturing at least one or more of visible light or infrared.
However, Tillotson teaches an analogous system of preventing brain injury (see paragraphs 4-5, the system is for detecting explosions which may result in concussion) wherein the system detects an event including a blast (see paragraph 11 and 27, and wherein the sensing device includes an image sensor capturing at least one or more of visible light or infrared (see paragraph 11 and 27, the sensor uses infrared or visible light)
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified system of Smith to detect blast events using infrared or visible light, as taught by Tillotson, for the purpose of helping prevent brain injury which is common from blast events (see paragraph 4 of Tillotson).
Response to Arguments
Applicant’s arguments with respect to claim 1, 18, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Lurie is now used to teach the amended limitation requiring a stimulation device to increase intraabdominal or intrathoracic pressure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785     
                                                                                                                                                                                                   /BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799